 

JOINT VENTURE AGREEMENT

 

1. JOINT VENTURE. AMIKO KAY, S de RL  de CV, a company formed under the laws of
Mexico (the "Company"), and Miguel Angel Jaramillo Tapia (the “Seller”) hereby
form a joint venture (the “Joint Venture”) to process 1,200,000 tons of mine
“tailings” and other silver and gold mining residue (the “Tailings”), and, after
processing, use, market and sell any minerals extracted from the Tailings. The
Tailings are located in the city of Hidalgo del Parral in the state of
Chihuahua, Mexico (the “Property”). The Property is identified as San Antonio
del Potrero, Mineral de Jal (Residuo de Roca Mineral), which comprises
approximately 75 hectares and is registered with the San Antonio Ejido and the
city of Hidalgo del Parral. The date of this Agreement is made on January 26,
2012.

 

2. SELLER REPRESENTATIONS. The Seller represents and warrants to Company:

 

(i) That the Seller is the rightful owner and is in legal possession of the
Tailings, the Seller is current in the payment of all applicable taxes, fees,
duties and other assessments, the Seller owns the Tailings free and clear of any
and all liens, claims, charges, options, or any other limitation of ownership,
and the Seller has the full power and authority to perform its obligations under
this Agreement.

 

(ii) That the Seller is a Mexican national, married, and does not require his
wife’s consent in order to enter into this Agreement, due to the fact that he is
married under the separate asset regime (regimen de separación de bienes).

 

(iii) That the Seller has not executed any agreement that creates, now or in the
future, a lien or limitation of ownership of any kind on the Tailings or that
obligates the Seller to transfer the Tailings to third parties.

 

(iv) To the best of Seller’s knowledge, that there are no actions, lawsuits,
judicial procedures, claims, investigations, legal or arbitration disputes
pending before any Mexican authority, or any federal, state or municipal or any
court or judicial authority, any administrative or regulatory agency,
commission, governmental agency, semi-governmental authority, decentralized
agency, any public official, or any division, or political subdivision,
department or branch of any of the referred agencies (the “Governmental
Authorities”) in civil, fiscal, mercantile, labor and all other matters,
complaints or accusations related to criminal matters, against or affecting, now
or in the future, the Tailings, the Property or the ability of the parties to
perform this Agreement and form the joint venture with the Company as herein
contemplated.



1

 

 

 

(v) That the execution of this Agreement and the transactions contemplated
hereunder, will not result in violation of any resolution, either judicial or
administrative, nor affect the rights of third parties, including without
limitation, creditors, workers’ rights and the rights of public agencies of the
Federal Administration or Chihuahua’s government with respect to which the
Seller is a party or subject of obligation.

 

(vi) That the Seller has complied and is in compliance with all the federal,
state or municipal applicable laws and regulations, including, without
limitation, tax, labor, environmental and other legislation (hereinafter the
“Applicable Laws”); the Seller has paid all taxes and other contributions
applicable or relating to the Tailings and the Property and there is no, and the
Seller has no knowledge of, any claim, or procedure, complaint or accusation for
any violations and/or non- compliance with any Applicable Laws and sanctions,
either federal, state or municipal, imposed and/or ordered by any Governmental
Authority regarding the Tailings or the Property.

 

(vii) To the best of the Seller’s knowledge, that there does not exist inside,
on, under, or at any distance that can affect the Tailings, any residues or
dangerous material, toxic substances, or material of corrosive nature, reactive,
explosive, toxic, inflammable or biological infectious, in violation of any
Applicable Law.

 

(viii) That there are no (and there is no threat of) fines, investigation,
sanctions, fees, penalties or amounts payable due to the non-compliance of any
Applicable Laws, that the Seller has not received any notice, visits,
notifications or any other kind of communication issued by any Governmental
Authorities related to any violation or possible violation of the Applicable
Laws.

 

(ix) That the Seller is not aware of the existence of any complaint, claim, or
accusation of any third party related to the Property, regarding the land use or
its possession.

 

(x) That no statement, representation or warranty made by the Seller to the
Company, in connection with the Tailings or the Property or otherwise relating
to this Agreement or any document or instrument related thereto is false,
incorrect or incomplete in any material respect.

 

3. PAYMENTS BY COMPANY. In connection with this Agreement, and in consideration
for Seller contributing the Tailings, and the rights necessary to process the
Tailings and sell any minerals extracted from the Tailings, to the Joint
Venture, the Company will pay the Seller the amount of $300,000 USD (Three
Hundred Thousand Dollars of the United States of America) (“Purchase Price”).

 

4. TERMS OF PAYMENT. The Purchase Price will be paid as follows:

 

A. The amount of $25,000 USD (Twenty Five Thousand Dollars of the United States
of America) paid previously to the Seller prior to this Agreement.

 

B. The amount of $75,000 USD (Seventy Five Thousand Dollars of the United States
of America) upon execution of this Agreement.

 

C. The amount of $200,000 USD (Two Hundred Thousand Dollars of the United States
of America) within 12 months of the signing of this Agreement.

 

2

 



 

In addition to the above, Company will fund an amount up to $1,000,000 USD for
the benefit of the Joint Venture, according to the work commitment set forth
below (the “Work Commitment”):

 

1. Heavy equipment, processing and plant construction costs totaling a minimum
of $1,000,000 USD (One Million Dollars of the United States of America) over the
first two years of the Joint Venture, as follows:

 

A. The amount of $250,000 USD (Two Hundred Fifty Thousand Dollars of the United
States of America) within the first year after the signing of this Agreement for
the purchase of used heavy equipment, including one front end loader, large
bulldozer, 4x4 backhoe and two nine/ten meter dump trucks, and miscellaneous
equipment and materials for processing the Tailings pile, as well as taxes,
permits and general operating expenses associated with the processing of the
Tailings.

 

B. The amount of $750,000 USD (Seven Hundred Fifty Thousand Dollars of the
United States of America) within the second year after the signing of this
Agreement for the construction of a heap leach system and floatation plant (the
“Plant”) on the Property. The Seller and the Company will mutually agree on
plans to build the Plant, including a detailed budget, by the end of the first
year. If necessary, the Seller will grant the Joint Venture a ground lease of
the Property on which the Plant will be located, on terms and conditions
reasonably acceptable to the Company.

 

C. An additional $250,000 USD (Two Hundred Fifty Thousand Dollars of the United
States of America) will be at the disposal of the Joint Venture, if additional
processing equipment is justified and required to maximize the liberation of
precious metals in the Tailings material.

 

The above amounts will be paid to third parties as payment for all expenses
incurred as part of the Work Commitment, and not to the Seller (except as
reimbursement of expenses that Seller paid to third parties). The Seller will
prepare a detailed budget setting forth the expenses to be paid under the Work
Commitment, which shall be approved by the Company.

 

2. Lone Star Gold, Inc., a Nevada corporation, owns 99% of the issued and
outstanding stock of the Company. The Company will grant and deliver to the
Seller 600,000 restricted shares of the common stock of Lone Star Gold, Inc. as
follows:

 

A. 100,000 shares within 7 business days of this Agreement.

 

B. 200,000 shares within 6 months of signing this Agreement.

 

C. 300,000 shares within 12 months of signing this Agreement.



3

 

 

 

Such shares of common stock will be restricted securities, and will carry
current and appropriate legends in accordance with United States securities
laws. The Seller agrees to sign a Share Issuance Agreement in connection with
each issuance of the Common Stock, acknowledging, among other things, the
restrictions on transfer of the Common Stock. The form of the Share Issuance
Agreement is attached as Exhibit A to this Agreement, and the terms and
conditions of the Share Issuance Agreement is incorporated herein by reference.

 

5. RESPONSIBILITIES OF THE PARTIES.

 

A. The Company and Seller shall each be responsible for providing the services
or components as described herein.

 

B. The Seller shall manage the day-to-day affairs associated with processing the
Tailings, and selling the minerals extracted from the Tailings, and other
activities of the Joint Venture, except as otherwise provided herein. The Seller
will open a joint bank account in the name of both the Company and the Seller,
with both the Company and the Seller named as signatories on the account (the
“Bank Account”). Seller will pay all expenses associated with the processing of
the Tailings, the selling of the minerals extracted from the Tailings, the
building of the Plant, and other miscellaneous obligations of the Joint Venture
from the Bank Account. All revenues from the processing of the Tailings, the
selling of the minerals, and other activities of the Joint Venture will be
deposited in the Bank Account, and the Seller will pay all expenses from the
Bank Account. The Seller will not comingle his personal funds and the Bank
Account. Revenues will be divided as set forth in Section 8 below.

 

C. The Seller will provide such office space, equipment, facilities and
supplies, and the services of such secretarial, clerical and other personnel at
its headquarters, as may be required for the reasonable conduct of the business
of the Joint Venture. Expenses associated with the office, such as rent and
equipment, shall be paid out of the revenues of the Joint Venture.

 

D. The Company and the Seller shall jointly develop plans and programs to
process the Tailings, formulate policies and objectives and carry out such
plans, programs and policies with regard to the processing of the Tailings and
the business of the Joint Venture.

 

E. The Seller will employ and retain such accountants, attorneys, banks,
custodians, engineers, insurance companies and other persons or entities as may
from time to time reasonably be necessary to manage the business operations of
the Joint Venture.

 

F. The Seller will maintain in good order the books of account, ledgers, and
records of the Joint Venture. Without limiting the generality of the foregoing,
the Seller shall prepare all requisite accounting reports and interim financial
statements of the Joint Venture, including balance sheets, income statements and
statements of cash flows, and shall assist the Joint Venture in selecting an
independent public accounting firm for the purpose of conducting annual
financial audit reviews of the Joint Venture and shall aid in coordinating such
audits.  All books and records shall be available upon demand to the Company and
Seller. The Seller shall deliver quarterly financial reports to the Company.



4

 

 

 

G. The Seller shall prepare and file, when due, on behalf of the Joint Venture
all reports, forms, documents, permits, authorizations, certificates and other
instruments required by applicable law in order to lawfully process the
Tailings, sell any minerals extracted from the Tailings, maintain the Property
in good standing, comply with all legal requirements associated with the
Tailings, and conduct the business and affairs of the Joint Venture as described
in this Agreement.

 

H. The Seller agrees to comply with all regulations for the use and development
of the Tailings.

 

I. The Seller will conduct its activities under this Agreement as a prudent
operator, in a good and workmanlike manner.

 

6. OTHER SPECIAL CONDITIONS. The parties agree to the following:

 

A. The Seller shall retain title to the Tailings and the Property. However,
Seller grants the Company full and unlimited access to the Seller’s books, drill
logs, samples, records, documents of title, business plans, projections,
financial and operating data, assets and operations, and background checks
concerning the Property.

 

B. Seller hereby allows the Company to review any and all permits and licenses
required by federal, state municipal or local authorities.

 

C. Seller is solely responsible for obtaining and paying the cost of any and all
of the pertinent permits and licenses required by federal, state municipal or
local authorities, during the term of this Agreement.

 

D. Seller is solely responsible for the payment and cost of the pertinent
insurance policy at, Company’s satisfaction, in connection with the Tailings and
the Property.

 

E. Seller will provide any documentation at any time required by the Company
regarding legal documents evidencing the legal authority of the individual(s)
that will sign this Agreement, if any.

 

F. Seller will evidence his legal authority to sign this Agreement with
appropriate documentation requested by the Company including documentation
evidencing Seller’s legal authority with respect to (i) receiving the Purchase
Price, (ii) appointing a bank account to deliver the Purchase Price and (iii)
signing any document relating to this Agreement.



5

 

 

 

G. The Seller will satisfy all requirements with the proper Mexican authorities,
and will take all actions necessary to keep the Property in good standing during
the term of this Agreement.

 

7. ACCESS TO THE PROPERTY. The Seller will give the Company full access to the
Tailings and the Property during the term of this Agreement, including, without
limitation, full right and ability to enter and leave the Property, to use the
Tailings in any manner, to remove the Tailings from the Property, to perform
tests on the Tailings, to drill on the Property, to allow its employees and
contractors to access the Property, and to conduct its business as to the
Tailings and the Property in any manner it sees fit, in the Company’s sole
discretion. The Seller grants the Company an easement for the purposes stated in
this section 7 and otherwise in this Agreement. The Company has no obligation to
preserve the Property or the Tailings, and will not be liable to the Seller for
any damage done to the Property or the Tailings. At the end of the term, the
Company has no obligation to return the Property in the condition in which it
exists on the date of this Agreement.

 

8. ALLOCATION OF REVENUES. All revenues received by either party from the
processing of the Tailings, the sale of any minerals derived from the processing
of the Tailings, or any ancillary business of the Joint Venture, after the
payment of any and all expenses incurred by the Company or the Seller in
connection with the processing of the Tailings or the operation of the Joint
Venture under this Agreement, shall be allocated and paid as follows (the
“Sharing Ratios”):

 



65% to the Company

35% to the Seller.

 

Revenues shall be distributed and paid monthly (whether in payment of expenses
or as a distribution in accordance with the Sharing Ratios) within 30 days
following the end of the calendar month in which such revenues are received.
Seller shall pay and and all amounts due to the Company directly into the
Company’s bank account, as directed by the Company. Seller will prepare a
detailed accounting of all revenues and expenses of the Joint Venture at the end
of each calendar month.

 

9. TERMINATION. This Agreement will terminate upon the completion of processing
the Tailings, as determined by the Company in its sole discretion. In addition,
if the Seller materially breaches this Agreement, the Company has the right, but
not the obligation, to terminate this Agreement upon thirty (30) days notice to
the Seller. The Seller has no right to terminate this Agreement before the
processing of the Tailings is complete. Upon termination of this Agreement, the
Company will forfeit all of the Property, plant and equipment, into the control
of the Seller, and will be released from all future responsibilities and any
involvement with the project after the pile of Tailings on the Property has been
processed.

 

10. DEFAULT AND REMEDIES.

 

A. Default. Either Party (a “Defaulting Party”) will be in default upon the
occurrence of the following events (an “Event of Default”):



6

 

 

 

(a) The Seller (i) dies, (ii) becomes mentally or physically incapacitated, or
(iii) for any other reason is no longer able to perform his obligations under
this Agreement.

 

(b)The bankruptcy, insolvency or termination of the Company.

 

(c)Either the Seller or the Company has been found liable for intentional
misconduct, gross negligence or fraud in the performance of his or its duties
and obligations under this Agreement.

 

(d) Either Party breaches the terms or conditions of this Agreement or fails to
comply with any material obligation under this Agreement, and such failure is
not cured within 10 days after receipt of written notice specifying such
failure.

 

B. Remedies. If an Event of Default occurs, then, and without need for judicial
order, review, or decree, (i) the Defaulting Party’s rights to participate in
the Joint Venture are immediately suspended, (ii) if the Defaulting Party is the
Seller, the Company may step into the role of the Seller under this Agreement,
and perform the duties and obligations to be performed by Seller in its place,
without further action on the part of the Company, (iii) the Defaulting Party
shall have no right to share in the revenues of the Joint Venture until the
breach is cured, and (iv) the Nondefaulting Party shall have the right to sue
the Defaulting Party for any damages incurred by the Joint Venture or the
Nondefaulting Party as a result of the Event of Default, in addition to any
other rights and remedies under this Agreement or otherwise provided by law or
at equity.

 

11. CLOSING COSTS. The parties agree to be equally liable for notary public
fees, appraisal fees, taxes, recording fees, and any other fees relating to this
Agreement, the transfer of the Tailings and use of the Property.

 

12. TAXES. The parties agree to be equally liable for any and all taxes in
connection with the Property and Tailings and/or processing of the Tailings.

 

13. NON–EXISTENCE OF PARTNERSHIP.  The Parties shall conduct the commercial
activities contemplated by this Agreement as co-venturers and not as general or
limited partners or otherwise in the context of any partnership, as such term is
construed under applicable law.  Accordingly, neither Party shall have any right
or obligation to control the activities of the other Party to this Agreement nor
any conduct of the other Party, including such Party’s agents, in furtherance of
the Joint Venture.

 

14. COMMUNICATIONS. Any communications between the parties shall be in writing
and addressed to the following addresses.

 

7

 



 

The Seller The Company     Miguel Angel Jaramillo Tapia Amiko Kay, S de R L de
CV Calle Montevideo #7110 c/o Lone Star Gold, Inc. Col. Panamericana Dan Ferris,
President Chihuahua, Chihuahua Lone Star Gold Inc. C.P.31206 6565 Americas
Parkway, Ste.200   Albuquerque, New Mexico 87110

 

15. MISCELLANEOUS. Title and headings are for reference only and do not define
or limit its scope. All decisions to be made by a Party hereunder shall be at
such Party’s sole and arbitrary discretion, except as otherwise provided for
herein. This Agreement shall be construed fairly with no inference drawn against
the drafting Party. Any provision herein that may reasonably be interpreted as
being intended to survive this Agreement’s termination or expiration shall do
so. All payments required herein are due in United States Dollars from an
immediately available source. This Agreement’s time periods shall be computed by
excluding the first day and including the last. Except if otherwise specifically
noted, time is of the essence and all periods referencing days shall be measured
by calendar days, and, if the last day in a given period falls on a weekend or
legal holiday, then the last day thereof shall be the next business day
thereafter. For convenience, this Agreement will be translated into Spanish;
however, in case of a conflict or dispute, the English version will control.

 

16. ASSIGNMENTS. Neither this Agreement nor the rights and obligations hereunder
shall be assigned or transferred by either Party, or to or by any third party
(including by court order, operation of law, merger, statute, regulation,
ordinance or otherwise) without the other Party’s prior express written consent;
provided, however, that the Company may assign this Agreement to another
subsidiary of Lone Star Gold, Inc. without any action on the part of the Seller.
Any attempt to otherwise assign this Agreement will be ineffective.

 

17. JURISDICTION AND APPLICABLE LAW. This Agreement is governed by the laws of
the state of Nevada, without reference to its choice of law rules. All disputes
or controversies arising from this Agreement shall be resolved by arbitration
under the rules of the British Columbia International Commercial Arbitration
Centre (“BCICAC”) by a sole arbitrator. The appointing authority for the
arbitration will be the BCICAC. The place for the arbitration will be Vancouver,
British Columbia, Canada, and the language of the arbitration will be English.

 

The final decision issued by the arbitrator shall be binding and irrevocable for
the parties to this Agreement and the parties shall acknowledge such decision as
final.

 

(Signature Page Follows)

 

8

 



 



This Agreement was executed on the date indicated below, but is effective for
all purposes as of January 25, 2012.

 

COMPANY

 

AMIKO KAY, S de RL  de CV

 

 

By: /s/ Daniel Ferris  

Name: Daniel Ferris

Title: CEO Lone Star Gold

 

 

Date: 1/26/12  

 

 

SELLER

 

 



By: /s/ Miguel Angel Jaramillo Tapia     Miguel Angel Jaramillo Tapia  

 

 

Date: 1/26/12  

 

 

 

 

9

 

EXHIBIT A

SHARE ISSUANCE AGREEMENT

 

 

 

 



10

 